                                                                       The Honorable John C. Coughenour
 1
 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 9

10    KAREN D. SMITH,
                                                          No.: 2:19-cv-00538-JCC
11                             Plaintiff,
                                                          STIPULATED MOTION FOR ORDER
12               vs.                                      RESETTING TRIAL DATE
13    THE BANK OF NEW YORK MELLON
14    f/k/a BANK OF NEW YORK, AS
      TRUSTEE FOR THE BENEFIT OF THE
15    CERTIFICATEHOLDERS OF THE
      CWABS, INC. ASSET-BACKED
16    CERTIFICATES, SERIES 2007-SD1, and
      NEWREZ LLC, f/k/a NEW PENN
17    FINANCIAL LLC, d/b/a SHELLPOINT
18    MORTGAGE SERVICING, LLC, MTC
      FINANCIAL INC., d/b/a TRUSTEE
19    CORPS, and MALCOLM & CISNEROS, A
      LAW CORPORATIION,
20
                               Defendants.
21

22

23             COME NOW the parties to this action, after having conferred, agree that it is appropriate
24   under the current circumstances to continue the trial date of September 28, 2020 to January 18,
25   2021, or such other date as soon as practicable thereafter.
26             In the event that the Court reschedules the trial date to January 18, 2021, the parties
27   propose the following amended schedule for the remaining deadlines in this case:
     STIPULATED MOTION FOR ORDER RESETTING                  P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRIAL DATE                                             1850 Skyline Tower – 10900 NE Fourth Street
     (NO. 2:19-CV-00538-JCC) - 1                            Bellevue, Washington 98004-8341
                                                            TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 115 kd17f10261
     CASE EVENT                                    PROPOSED DATE/DEADLINE
 1
     Trial Briefs                                  1/14/2021
 2
     Proposed Voir Dire/Jury Instructions          1/14/2021
 3
     Proposed Pretrial Order LCR 16(e)             1/8/2021
 4

 5   Plaintiff’s Pretrial Statement LCR 16(h)      11/20/2020

 6   Defendant’s Pretrial Statement LCR 16(i)      11/30/2020

 7   Engage in ADR                                 11/20/2020

 8   Dispositive Motion Deadline (90 days before   10/20/2020
     Trial)
 9
     Discovery Cutoff                              9/21/2020
10   (120 days before Trial)

11   Disclosure of expert testimony under FRCP     8/24/2020
     26(a)(2) due
12

13   DATED: April 21, 2020.                        DATED: April 21, 2020.
14   PETERSON RUSSELL KELLY LIVENGOOD THE LAW OFFICE OF ARTHUR ORTIZ
     PLLC
15

16   By: s/ Michael S. DeLeo                       By: s/ Arthur Ortiz
        Michael S. DeLeo, WSBA #22037                 Arthur Ortiz, WSBA #26676
17      10900 NE 4th Street, Suite 1850               6015 California Ave SW, Apt 203
        Bellevue, WA 98004                            Seattle, WA 98136
18      Phone: (425) 462-4700                         Phone: (206) 898-5704
19      E-Mail: mdeleo@prklaw.com                     Email: arthur@aeolegal.com
        Attorneys for Defendant MTC Financial         Attorneys for Plaintiff
20      Inc., d/b/a Trustee Corps

21   DATED: April 21, 2020.                        DATED: April 21, 2020.
22   HENRY & DEGRAAFF, PS                          FORSBERG & UMLAUF, P.S.
23
     By: s/ Christina L. Henry                     By: s/ A. Grant Lingg
24      Christina L. Henry, WSBA #31273               A. Grant Lingg, WSBA #24277
        787 Maynard Ave S                             Lori W. Hurl, WSBA #40647
25      Seattle, WA 98104                             901 Fifth Avenue, Suite 1400
        Phone: (206) 330-0595                         Seattle, WA 98164
26      Email: chenry@hdm-legal.com                   Phone: (206) 689-8500
27      Attorneys for Plaintiff                       E-Mail: glingg@foum.law;
                                                      lhurl@foum.law
     STIPULATED MOTION FOR ORDER RESETTING         P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRIAL DATE                                    1850 Skyline Tower – 10900 NE Fourth Street
     (NO. 2:19-CV-00538-JCC) - 2                   Bellevue, Washington 98004-8341
                                                   TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 115 kd17f10261
                                                      Attorneys for Defendant Malcolm
 1                                                    Cisneros, A Law Corporation
 2
     DATED: April 21, 2020.                       DATED: April 21, 2020.
 3
     DONALD G. GRANT, P.S.                        YU MOHANDESI LLP
 4
     By: s/ Donald G. Grant                        By: s/ Pavel Ekmekchyan
 5
        Donald G. Grant, WSBA # 15480                 Pavel Ekmekchyan, Pro Hac Vice
 6      1700 Main Street, Suite 245                   Williams Idleman, Pro Hac Vice
        Washougal, WA 98671                           633 West Fifth Street, Suite 2800
 7      Phone: (360) 694-8488                         Los Angeles, CA 90071
        E-Mail: don@dongrantps.com                    Phone: (213) 418-9343
 8      Attorney for Defendant The Bank of New        E-Mail: pavel@yumollp.com;
 9      York Mellon fka The Bank of New York, as      widleman@yumollp.com
        Trustee for the Benefit of the                Attorneys for Defendant The Bank of New
10      Certificateholfers of the CWABS Inc.,         York Mellon fka The Bank of New York,
        Asset-Backed Certificates, Series 2007-SD1    as Trustee for the Benefit of the
11      and NewRez LLC fka New Penn Financial,        Certificateholfers of the CWABS Inc.,
        LLC dba Shellpoint Mortgage Servicing         Asset-Backed Certificates, Series 2007-
12                                                    SD1 and NewRez LLC fka New Penn
13                                                    Financial, LLC dba Shellpoint Mortgage
                                                      Servicing
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION FOR ORDER RESETTING        P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRIAL DATE                                   1850 Skyline Tower – 10900 NE Fourth Street
     (NO. 2:19-CV-00538-JCC) - 3                  Bellevue, Washington 98004-8341
                                                  TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 115 kd17f10261
